Citation Nr: 1314544	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  06-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1968 to September 1971. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  The RO in Montgomery, Alabama certified this claim to the Board for appellate review. 

The Veteran and his spouse testified in support of this claim during a hearing held before the undersigned in April 2010.  In July 2010 and October 2012, the Board remanded this claim to the RO for additional action.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals no additional documents pertinent to this claim.

Sometime after the Board last remanded this claim, the Board received mail from the Veteran, one piece of which is pertinent to this claim.  This document, which is a written statement from the Veteran asking that the hypertension appeal be dropped, is dated prior to the Board's issuance of its last Remand, but was not associated with the claims file until recently (RO discussed it in its February 2013 supplemental statement of the case).  

Had the Board not issued its last Remand, it would consider this statement a written withdrawal of the claim on appeal.  However it is dated in 2011, prior to the Remand.  Thereafter, while this case was in remand status, the Veteran's representative acted as if the appeal remained pending, including by submitting an additional written statement.  The Board thus deems the appeal pending and proceeds below in adjudicating the Veteran's claim.  



FINDING OF FACT

Hypertension is not related to the Veteran's active service or service-connected PTSD and did not manifest to a compensable degree within a year of his discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Notice

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

The RO sent the Veteran VCAA notice letters dated in July 2004, March 2006 and October 2012, the latter two in an untimely manner, after initially deciding the Veteran's claim.  The RO cured this timing defect later by readjudicating the Veteran's claim in a supplemental statement of the case issued in February 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

These letters collectively satisfy the content requirements of the VCAA.  They informed the Veteran of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was reviewing his claim pursuant to this duty.  

The letters included all necessary information on disability ratings and effective dates.  They identified the evidence the RO had requested and/or received in support of the Veteran's claim, the evidence the RO was unable to obtain (information from Swedish Match) and the evidence it was responsible for securing.  They noted that the RO would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified its source(s), but that it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

When a veteran testifies at a hearing before the Board, as did the Veteran in this case, he or she is entitled to additional notification.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), the VLJ who chairs a hearing must satisfy two notification duties, including: (1) fully explaining the issue; and (2) suggesting the submission of evidence that may have been overlooked.  

During the Veteran's April 2010 hearing, the undersigned Acting Veterans Law Judge (AVLJ) specifically inquired as to whether the Veteran felt that his hypertension was caused by his PTSD and whether a doctor had told him that such a relationship exists.  In response to the Veteran's testimony that a private psychiatrist had related the two disabilities, the AVLJ then asked whether VA had the psychiatrist's records.  See transcript at p. 11 (April 8, 2012).  The AVLJ so commented to alert the Veteran to the nature of the issue (relationship between claimed disability and service-connected disability needed) and to the type of evidence he should submit to substantiate such a claim (doctor's opinion).  The AVLJ did not inform the Veteran to submit any overlooked evidence, including a doctor's opinion, because according to the Veteran, VA had possession of the psychiatrist's records.  

To the extent the AVLJ's comments could be read as insufficient to satisfy Bryant, the Board does not believe a remand for further notification is necessary.  Rather, given subsequent action the Board took, any notification error is harmless and non-prejudicial to the Veteran and does not affect the essential fairness of this adjudication.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the hearing, in Remands dated July 2010 and October 2012, the Board noted that the Veteran was claiming service connection for his hypertension on a secondary basis only, fully explained what was needed to establish such a claim and notified the Veteran that a report of examination was the only evidence missing to establish a secondary relationship between his hypertension and PTSD.   

The Veteran has therefore had a meaningful opportunity to participate in the development of this claim by receiving all essential notice.  Neither the Veteran nor his representative asserts that VA failed to comply with VCAA's notice provisions or the requirements set forth in Bryant.  Moreover, given the language in the representative's March 2013 Appellate Brief Presentation, it is clear the Veteran has knowledge of the elements necessary to substantiate his claim.  



B.  Assistance

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The RO attempted to obtain all evidence the Veteran identified as being potentially pertinent to his claim, including service and post-service treatment records and information from the Social Security Administration (SSA).  With regard to information from Swedish Match, the RO was unsuccessful and as previously indicated, it notified the Veteran of this fact.  The Veteran then responded that the information was not available as the business was no longer in the area.

During the hearing, the Veteran identified a private psychiatrist whose records are potentially pertinent to this claim.  For the purpose of ensuring a complete record, the undersigned inquired as to whether VA had such records.  The Veteran responded affirmatively, rather than authorizing the release of such records, thereby hindering VA's ability to assist the Veteran further in securing all necessary records.

In addition, in response to the Board's July 2010 and October 2012 remand instructions, the RO afforded the Veteran a VA examination, during which an examiner addressed the etiology of the Veteran's hypertension, and obtained an addendum opinion from the examiner elaborating on the examination report.  The addendum opinion was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran does not now claim that there are any outstanding records that need to be obtained in support of this claim or that the examination and opinion are inadequate to decide this claim.

The Board is also satisfied that there was substantial compliance with its remand directives because an adequate addendum opinion and rationale were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Analysis

The Veteran seeks service connection for hypertension on the basis that it developed secondary to his service-connected PTSD (proximately due to the PTSD) or that it is aggravated by his PTSD.  According to his application for compensation, written statements he submitted during the course of this appeal, and his hearing testimony, he developed this condition in 2003 and since then, when he becomes so agitated and sleep deprived because of his PTSD or the stress associated with the PTSD, his blood pressure rises beyond normal limits, requiring medication.  

The Veteran contends that he is not always on medication for this condition as it comes and goes, manifesting during stressful periods and normalizing during non-stressful periods.  Allegedly, a private psychiatrist who put the Veteran on disability with his company told him that his hypertension was caused by his PTSD.  

According to an August 2007 written statement of the Veteran's spouse, the Veteran has been under a great deal of stress, including due to his newly managed company, which forced him to retire.  She believes that this stress, a component of his PTSD, resulted in the development of hypertension.  

The Veteran's representative requests that the Veteran be afforded the benefit of the doubt in the resolution of this claim. 

The Board acknowledges these assertions, but considering them in conjunction with all medical documents in the claims file, finds that the preponderance of the evidence does not support a grant of service connection for hypertension on any basis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  To establish service connection based on continuity of symptomatology, the claimant must have one of the chronic diseases enumerated at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic conditions such as cardiovascular renal disease, which includes hypertension, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id.  

Hypertension is not included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

In a statement signed in July 2011, the Veteran asserts that he no longer has hypertension.  However, post-service medical documents in this case, including VA and private treatment records dated since 2002, a report of VA examination conducted in August 2010 and an October 2012 addendum medical opinion, establish otherwise.  The question is whether this disability, most recently characterized as essential hypertension, is related to the Veteran's active service, or, as alleged, his service-connected PTSD.  

Hypertension means persistently high arterial blood pressure and according to some authorities, the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means diastolic pressure of predominantly 90 or greater.  Isolated systolic hypertension means systolic pressure of predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Specific medical testing, rather than lay evidence, is required to confirm the presence of hypertension as it is not the type of condition subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (a layperson is not competent to diagnose cancer or offer an opinion regarding a medical question when that question may not be resolved through lay observation). 

According to the Veteran's service treatment records he did not report any cardiac complaints and no medical professional diagnosed hypertension.  On enlistment examination conducted in November 1968, the Veteran had blood pressure of 136/80 (systolic/diastolic).  On separation examination conducted in August 1971, he had blood pressure of 120/60.  The Veteran does not allege and there is no evidence in the claims file establishing that the currently diagnosed hypertension initially manifested during, or is otherwise related to, this time period.  

The Veteran also does not allege and there is no evidence in the claims file establishing that the currently diagnosed hypertension initially manifested during the one-year period following his discharge.  Indeed, during a VA general medical examination conducted in February 1972, the Veteran had blood pressure of 118/74.  In addition, during the 1980s, while undergoing treatment for recurrent nephrolithiasis, medical professionals tested the Veteran's blood pressure on multiple occasions, but did not diagnose hypertension.  

According to post-service medical documents, a medical professional first diagnosed the Veteran with hypertension in July 2002, decades after his discharge from service.  (A physician noted elevated blood pressure, not hypertension, prior to 2002, in 1999 and, as a result, had a lengthy conversation with the Veteran regarding his weight of 242 pounds.)  Since then, the Veteran has received treatment, including medication intermittently, for hypertension.  

From 2002 to 2003, the Veteran's hypertension gradually improved due to medication (130/84 in August 2002, when he weighed 243 pounds, and 110/68 in October 2003, at the same weight).  In July 2004, a private physician noted that the Veteran was off his hypertension medication due to weight loss.  At the time, the Veteran weighed 217 pounds and had blood pressure of 120/78.  

A medical professional first diagnosed the Veteran with PTSD in 2004 and, in 2005, SSA awarded him disability benefits based in part on that disability.

One medical professional, a VA examiner, has discussed the etiology of the hypertension, including whether it is related to the PTSD.  In a report of VA examination conducted in August 2010, the examiner found that the Veteran's hypertension is not caused by or the result of active service and is less likely than not permanently aggravated by his PTSD.  She based this finding on the following rationale: (a) The causes of hypertension include obesity, aging, physical inactivity, stress and chronic back pain; (b) Weight loss decreases blood pressure and weight gain increases it; (c) Treatment records in 2002 and 2004 note that the Veteran's hypertension fluctuated based on his weight and age even when he was not receiving treatment for PTSD; and (d) The Veteran achieved control of his blood pressure with planned weight loss despite having untreated PTSD.

In its October 2012 Remand, the Board explained that the rationale the examiner employed to support her opinion is deficient.  The Board indicated that a physician first diagnosed the Veteran with PTSD in 2004, after achieving the controlled hypertension, and that, although weight loss might have resulted in normotensive blood pressure between 2002 and 2004, including as late as July 2004 (several months after the PTSD diagnosis), thereafter, in 2009, in the history section of a mental health evaluation, a medical professional correlated stress at work and home with the Veteran's hypertension and indicated that the hypertension resolved after retirement.  

The Board thus remanded the claim again for an addendum opinion as to whether stress, a component of PTSD, plays a role in the Veteran's fluctuating but currently resolved high blood pressure.  In October 2012, the examiner responded unfavorably.  After a thorough review of the claims file, including consideration of all blood pressure readings of record, she indicated that the Veteran's essential hypertension is less likely as not aggravated by his PTSD, a component of which is stress.  

The examiner explained that the documented average blood pressure readings over time have not fluctuated significantly and remain within the normotensive range, less than 140/90.  She acknowledged evidence of individual fluctuating blood pressure readings over the years, but concluded that there was no increasing trend that would indicate a permanent aggravation of the essential hypertension during the time period, including secondary to stress as a component of PTSD.  The examiner pointed out that the blood pressure had remained stable in spite of chronic and more intense PTSD symptoms.    

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488, 491 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns the report and opinion of the VA examiner full probative weight.  It is based on a review of the claims file, including all pertinent blood pressure readings, and supported by well-reasoned rationale.  There is no evidence in the claims file suggesting that the Board should question the VA examiner's credibility.  Her opinion is thus competent and credible on the question of whether the Veteran's hypertension is related to the Veteran's active service or service-connected PTSD, or aggravated by his PTSD.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  
The Veteran's assertion relating this disorder to his service-connected PTSD, including based on an aggravation theory, thus represents the only evidence of record of a nexus.  Although the Veteran is competent to provide an opinion on some medical issues and to report and describe the nature of certain lay-observable symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as previously indicated, he does not possess a recognized degree of medical knowledge to diagnose hypertension, which is not a lay-observable condition, or to link this condition etiologically to another disability.  Such an opinion falls outside the realm of a lay person's common knowledge.  Jandreau v. Nicholson, 492 F.3d at 1377. 

In the absence of competent and credible evidence of a nexus between the Veteran's hypertension and his active service or service-connected PTSD, the Board concludes that such disorder was not incurred in or aggravated by such service.  In the absence of competent and credible evidence that the hypertension manifested within a year of the Veteran's discharge from active service, or is aggravated by his service-connected PTSD, the Board concludes that the disorder may not be presumed to have been incurred in service and is not proximately due to or the result of the PTSD.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not for application.    


ORDER

Service connection for hypertension, including as secondary to service-connected PTSD, is denied. 


____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


